DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP § 606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given by Applicant’s representative Katharine Domitrovich (USPTO Reg. No. 77,712) in an interview on 3/3/2021 (see attached Interview Summary).

Amendment to the Title
The title is amended as follows:
-- DEVICE AND METHOD FOR PROVIDING ILLUMINATION FOR TOTAL-INTERNAL-REFLECTION FLUORESCENCE MICROSCOPY USING OPAQUE MASK --

Amendment to the Claims
Claims 1, 9 and 10 are amended as follows:


a substrate that is transparent to light in at least one spectral range and that has, in said spectral range, a refractive index higher than that of water;
at least one light-emitting device arranged in the interior of said substrate, suitable for emitting light radiation in said spectral range in the direction of a surface of the substrate, said light-emitting device being arranged such that at least one portion of said radiation reaches said surface with an angle of incidence larger than or equal to a critical angle of total internal reflection for an interface between said substrate and water; and
at least one opaque mask, arranged in the interior or on the surface of said substrate so as to intercept a portion of said radiation that, in the absence of said mask, would directly reach said surface with an angle of incidence smaller than said critical angle.

Claim 9.  (Currently Amended)  A lighting method for total-internal-reflection fluorescence microscopy comprising steps of:
placing a substrate that is transparent to light in at least one spectral range in contact with a medium having, in said spectral range, a refractive index lower than that of said substrate;
activating a light-emitting device arranged in the interior of said transparent substrate so that it emits light radiation in said spectral range in the direction of a surface of the substrate, said light-emitting device being arranged such that at least one portion of said radiation reaches said surface with an angle of incidence larger than or equal to a critical angle of total internal reflection for an interface between said substrate and said optical medium;
;
wherein at least one opaque mask is arranged in the interior or on the surface of said substrate so as to intercept a portion of said radiation that, in the absence of said mask, would directly reach said surface with an angle of incidence smaller than said critical angle.

Claim 10.  (Cancelled)

Allowable Subject Matter
Claims 1-9 and 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various lighting devices for total-internal-reflection fluorescence microscopy, including:


    PNG
    media_image1.png
    172
    555
    media_image1.png
    Greyscale


The prior art fails to disclose or suggest the above features further comprising:

at least one opaque mask, arranged in the interior or on the surface of said substrate so as to intercept a portion of said radiation that, in the absence of said mask, would directly reach said surface with an angle of incidence smaller than said critical angle

With respect to Claim 9, although the prior art discloses various lighting methods for total-internal-reflection fluorescence microscopy, including:


    PNG
    media_image2.png
    73
    551
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    122
    552
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above steps further comprising:

wherein at least one opaque mask is arranged in the interior or on the surface of said substrate so as to intercept a portion of said radiation that, in the absence of said mask, would directly reach said surface with an angle of incidence smaller than said critical angle

With respect to Claims 2-8 and 11-16, these claims each depend from either Claim 1 or Claim 9 and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872